Citation Nr: 0902908	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for a right shoulder condition, hepatitis 
C, and non-Hodgkin's lymphoma, including as secondary to 
herbicide exposure.  The veteran submitted a notice of 
disagreement with all three issues in January 2005, and the 
RO issued a statement of the case in August 2005.  On the 
veteran's substantive appeal received in September 2005, he 
indicated that he was only appealing the issue of service 
connection for a right shoulder condition.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In his September 2005 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge.  An in-
person hearing before a Veterans Law Judge was scheduled for 
May 21, 2008.  However, on May 17, 2008, the veteran 
submitted a request to reschedule his hearing for a later 
date due to financial hardship.  Since the RO is responsible 
for scheduling hearings before the Board, a remand to the RO 
is necessary.  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

